CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 1 of 10




                          EXHIBIT 31
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 2 of 10




                          EXHIBIT 32
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 3 of 10




                          EXHIBIT 33
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 4 of 10




                          EXHIBIT 34
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 5 of 10




                          EXHIBIT 35
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 6 of 10




                          EXHIBIT 36
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 7 of 10




                          EXHIBIT 37
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 8 of 10




                          EXHIBIT 38
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 9 of 10




                          EXHIBIT 39
CASE 0:20-cv-01302-WMW-DTS Document 8-4 Filed 06/02/20 Page 10 of 10




                           EXHIBIT 40
